: . .: .    &
            .     .      ..(x ... .. . .
                                       %        .       *x..,..s...- ... % . .-.      r . . ..-      &        .      ...r.w .. .....- u. ''-'', ....    ..rx,....s...- .t .
                                                                                                                                                                          % . .., .
                          ?r -                 '       ''* -                          1r -                            'r ..   .                         ?r .. .                  -

                Case 1:19-cr-20674-DPG Document 405 Entered on FLSD Docket 09/10/2021 Page 1 of 1
      Ics.oepartm entofJustice                      ss x- m                                           PR O C ESS                  C EIPT A N D                     TU
                                                                     .        m .
      United States(
                   M arshalsService                  '
                                                     -').)
                                                         .
                                                         L'
                                                          *.
                                                           Z-x-
                                                             *
                                                             '.a,    1        '
                                                                              .
                                                                              !,
                                                                              -'
                                                                               --
                                                                                ..!                  See-
                                                                                                        ''//?.
                                                                                                             3'
                                                                                                              .
                                                                                                              4f.
                                                                                                                '?/L.//r?/?.
                                                                                                                           s'/k)f'hL,1'
                                                                                                                                      j'iL.
                                                                                                                                          '
                                                                                                                                          er?/'/5't?ce!-
                                                                                                                                                       $
                                                                                                                                                       '
                                                                                                                                                       x1:):
                                                                                                                                                           ..
                                                                                                                                                            1-'
                                                                                                                                                              ..
                                                                                                                                                               %..1lcll.
                                                                                                                                                                       '
                                                                                                                                                                       b.
                                                                                                                                                                        hzll''

       PLAINTIFF                                     .
                                                     ')t
                                                       . Akâ 31                                                      cotm'
                                                                                                                         rcAsENIJMBER
           UNIYED STATES                               '                                                              19-20674-CR-DPG
       ssaxjmx.r                                      Q.                                                             qwpsoypRocEss
           JCSHUA RYAN JO LES                                                                                         Prelim inaryOrderForfeiture
                               NAME OFINDIVIDUAL,COM PANY,CORPORATION,ETC.TO SERVE ORDESCRIPTION OFPROPERTY TO SEIZE OR CONDEM N
                SERV E          $101,577.57 in Fundsfrom W ells Fargo Bank,N.A.AccountNumber3263614848
                   AT          ADDRESS(StreetorAF'
                                                 D,ApartmentNo..C//
                                                                  .
                                                                  v,StateandZ1PCode)
                          cIo USM S
       SENDNOTICEOFSERVICECOPYT0 REQUESTERATNAMEANDADDRESSBELOW                                Numberofprocesstobe                                             1
       Nicole Grosn                                                                             servedwiththisForm 285
                    off,AUSA                                                                   N
       99 NE 4th Street 7th Floor,                                                             seurmb
                                                                                                   veder
                                                                                                       notf
                                                                                                       i  hpar
                                                                                                           isct
                                                                                                              ie
                                                                                                              ass
                                                                                                                etobe                                          1
                        ,
       M iam i,FL 33132                                                                        cl wcktbrservice
                                                                                               onU.S.A.                                                        X
       SPECIAL INSTRUCTIONS0R OTHER INFORMATION THAT WILL ASSISTI'N EXPEDITING SERVICE (IncludeBusinessandAlternateAddrenes,
       AIITelephoneNue er:,andEstimatedT'
                                        f- &AvailableforService):
        Please serve Prelim inaryO rderofForfeiture.
           CATS # 19-FBI-005619


       SignatureofAttom ey otherOliginatorrequestingserviceonbehalfof:                               TELEPHONE NUM BER                       DATE
                                                              Ei) PLAINTIPF
           NICO LE GROSNO FF Da
                              igt
                                i
                                ta
                                e lysi
                                     g ned
                                 :2021.07.byslco uE Gno
                                         2709:17:41-04' s
                                                      00,soFw EZIDEFENDANT                            305 961-9294
                                                                                                          -                                   7/27/2021
                            SPACE BELO W FOR USE O F U .S.M ARSH AL O NLY -DO NOT W RITE BELOW TH IS LINE
       lacknowledge receiptforthetotal     TotalProcess Districtof       Districtto   signature ofAuthorized USM S Deputy orClerk                      Date
       numberofprocessindicated,                        origin           Serve
       (
       tS
        hi
         gnonlyfor&5'A1285fmore                 j       No. g4           xo. 04                                                                        8/aj/ztjg.
                                                                                                                                                                t
         anoneUSM .2(
                    î5is.sl//zz/jllEW)
       lherebycertifyandreturnthatIIZIhavepersonallyserved,Z havelegalevidenceofservice, haveexecutedasshownin''
                                                                                                               Remarks',theprocessdescribedonthe
       individual,company,corporation,etc.,attheaddressshownaboveontheontheindividual,comp       ,corporation,etc.shom zattheaddressinsertedbelow.
       (Zl1herebycertifyandremrnthatIamunabletolocatetheindividual,company,corporation,etc.namedabove(SeeremarksAc/tml
       Nameandtitleofindividualserved(I
                                      fnotshownabove)            FILED BY                        D.C.                Date                    Time                  (
                                                                                                                                                                   rjam
                                                                                                                     8/31/2021                12:00                I
                                                                                                                                                                   EIpm
       Address(completeonl
                         ydferentthanshownabove)                            SEF 2S 2221                              SignatureofU.S.Mars IorDeputy
                                                                             ANGELA E.NOO F
                                                                            CLERK U.S.DISI CT.
                                                                            S.D.OF FI.A.-MIAMI                                                          '-*

                                                               Cost%skownonfJ/(!('
                                                                                 /!(
                                                                                   ,JL'
                                                                                      s
                                                                                      $1
                                                                                       31.%('
                                                                                            t
                                                                                            hbt-
                                                                                               S'
                                                                                                /le(r
                                                                                                    t>>
       REM ARKS
      $101,577.57 in USC served pursuantto Preliminary OrderofForfeiture.




                                                                                                                                                              Form USM -285
                                                                                                                                                                  Rev.03/2l
